Appellant, in his petition for rehearing, urges that there was borrowed by the board during the school years 1927-1928 and 1928-1929 more than 80 per cent of the estimated expenses for the next ensuing scholastic year. While the pleadings make it clear to us that the total amount of debts was more than 80 per cent of the estimated expenses for the ensuing year, there is no sufficient allegation that in any one year more than 80 per cent had been borrowed. So far as the record shows, the $8,000 and the $6,000 were the only amounts that were borrowed during those years.
Appellant alleges that the Logan case, cited in the original opinion, is not apropos because it was an action on the common counts. We have held in Board of Public Instruction v. Cooey,128 Fla. 591, 175 So. 219, that there could be a recovery on the common counts, and if there is such a liability, could it not be recognized and evidenced by a written note? Commissioner Andrews, in Board of *Page 528 
Public Instruction v. First National Bank of Gainesville,111 Fla. 4, 143 So. 738, has correctly said that:
"The statute authorizes any such board to borrow money (Section 566-568. G. G. L. of Florida 1927) and by necessary implication the Board would have power to execute such evidence of indebtedness as would be in accord with usual business practices, when not inconsistent with law. The statute does not undertake to provide the form of the evidence of such indebtedness to be executed by such boards when 'borrowing money'."
Apparently counsel for appellant has misconstrued the language of the opinion in the Logan case inasmuch as he insists that the money was borrowed before the enactment of Section 566, C. G. L., and also by suggesting that such debt was validated by Chapter 13297, Acts of Florida, 1927. Nothing to that effect appears either in the original record or in the report of the case.
We have not attempted to settle the question of attorney's fees by the Logan case, but have relied on First National Bank of Marianna v. Board of Public Instruction, 114 Fla. 571,154 So. 314, as authority for that point.
Appellant quotes the following from George Babcock, Inc., v. Board of Public Instruction for Dade County, 103 Fla. 1263,140 So. 644:
" 'A county board of public instruction in this State may only assume such obligations as it is authorized by statute to assume, and then only pursuant to the method prescribed by statute.' "
We are much in accord with this statement of the law, and are unable to find wherein we have deviated therefrom.
Petition for rehearing denied.
WHITFIELD, P.J., and CHAPMAN, J., concur.
  BROWN, J., concurs specially. *Page 529
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.